Citation Nr: 0209773	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed jungle rot 
of the feet.  

3.  Entitlement to service connection for viral hepatitis 
claimed as due to herbicide exposure.  

(The issues of service connection for claimed blackout spells 
of unknown etiology, for claimed dizziness, and for chronic 
sinusitis, claimed as due to herbicide exposure will be the 
subjects of a later decision.)  







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 to August 
1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and February 1997 rating 
decisions by the RO.  

In January 2000, the Board determined that the veteran had 
presented a well-grounded claim of service connection for a 
bilateral hearing loss and remanded that matter to the RO for 
additional development of the record.  The other issues on 
appeal were also remanded by the Board to the RO for further 
development.  

The Board notes that the issue of service connection for 
claimed numbness and tingling of the hands and feet was also 
remanded in January 2000.  However, service connection for 
diabetes mellitus was subsequently granted, and a January 
2002 Supplemental Statement of the Case noted that the grant 
of service connection for diabetes mellitus included that for 
the claimed numbness and tingling of the hands and feet.  As 
such, this matter is no longer before the Board for the 
purpose of appellate disposition at this time.  

The Board is undertaking additional development on the issues 
of service connection for blackouts, dizziness and chronic 
sinusitis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing those issues.  



FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is unequivocally 
shown to have existed prior to his entry into active military 
service and did not permanently increase in severity therein.  

2.  The veteran has submitted no competent evidence to show 
that he has current jungle rot of the feet that had its 
clinical onset in service.  

3.  The veteran has submitted no competent evidence to show 
that he has current hepatitis residuals that had their 
clinical onset in service.  



CONCLUSIONS OF LAW

1.  The veteran's pre-existing bilateral hearing disability 
was not aggravated by his military service.  38 U.S.C.A. §§ 
1110, 1111, 1137, 1153, 5107(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306 3.385 (2001).  

3.  The veteran is not shown to have a disability manifested 
by jungle rot of the feet due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
1111, 1112, 1113, 1137, 1153, 5107(a), 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 
3.309 (2001).  

4.  The veteran is not shown to have disability manifested by 
viral hepatitis due to disease or injury that was incurred in 
or aggravated by service; nor may it be presumed to have been 
due to the exposure to herbicides during service.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 5107(a), 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.304, 
3.306, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
bilateral hearing loss, jungle rot of the feet, and 
hepatitis.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decisions, Statements of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remand, informed him of the evidence needed to 
support his claim.  VA has met its duty to inform the 
veteran.  The Board concludes that the discussions in the 
RO's decisions, Statements of the Case and Supplemental 
Statements of the Case as well as the Board's remand informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  He has not referenced any unobtained, obtainable, 
evidence that might aid his claims of service connection.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him.  He was advised 
of the evidence necessary to substantiate his claims of 
service connection.  

The veteran also has been afforded a VA examination in order 
to determine the nature and likely etiology of the claimed 
bilateral hearing loss in this case.  Given the fact that the 
veteran has submitted no evidence to support his assertions 
that he has current disability that may be associated with 
service, the Board finds that the obtaining of an examination 
or medical opinion is not necessary to decide the claims of 
service connection for jungle rot of the feet and hepatitis.  

Hence, another remand for the RO to address the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, he has not been prejudiced by the Board's 
consideration of the merits of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

For the reasons previously set forth, the Board believes that 
the veteran in this case has been given ample opportunity to 
provide evidence and argument in support of his claims.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

The veteran's DD Form 214 indicates that the veteran served 
in the Republic of Vietnam during active service, and that 
his MOS was that of automobile mechanic.



1.  Bilateral Hearing Loss:

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

With regard to claims of service connection based on 
aggravation of a pre-existing disability, the law further 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

In this case, a careful review of the veteran's service 
medical records shows that on entrance examination in 
September 1969, pure tone thresholds , in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

50
LEFT
25
15
10

45

Defective hearing was noted and the veteran was placed on an 
H2 profile.  

A July 1970 treatment record shows that the veteran was 
treated for a cold and the assessment was that of otitis 
media.  An undated audiological evaluation shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

45
LEFT
15
15
15

50

On separation examination in March 1973, audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20

45
LEFT
25
20
20

55

On a post-service VA examination in May 1974, the veteran 
reported that he had developed difficulty hearing while in 
service.  On the audiological evaluation in May 1974, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

50
LEFT
10
10
5

45

The assessment was that of moderate high-frequency 
sensorineural hearing loss at 4000 hertz, bilaterally.

A May 1996 VA treatment record notes that the veteran 
reported hearing loss problems since 1973 after an explosion 
by the left ear.  He indicated hearing loss had progressively 
worsened since that time.  

On audiological evaluation in October 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
60
75
LEFT
20
20
55
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The examiner noted that there was symmetric high frequency 
hearing loss consistent with noise exposure.  

The VA outpatient treatment records from 1997 note a mild to 
severe sensorineural hearing loss with excellent 
discrimination in both ears.  

The private auditory testing from 1990 and 1992 indicated a 
hearing loss in the high frequencies in the right ear and a 
hearing loss of unknown origin in the left ear.  

In January 2000, the Board reopened the issue of service 
connection for bilateral hearing loss, found the issue to be 
well grounded and subsequently remanded the issue to the RO 
for further development of the record.  Pursuant to the 
directives set forth in the remand, the veteran was afforded 
an audiological examination in April 2000.  

The VA examiner noted that the veteran was exposed to engines 
and helicopters during service in the Republic of Vietnam.  
The examiner also noted that the veteran worked as a laborer 
in a sawmill for three years prior to service and worked from 
1973 through 1995 in a sawmill.  He worked construction as a 
bulldozer operator, was a mechanic and worked on the railroad 
for twelve years.  He also worked as a truck driver and a 
carpenter.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
70
LEFT
10
25
60
75
85

The average in the right ear was 48.75 and the average in the 
left ear was 61.25.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.

The middle ear testing revealed a type C tympanogram in the 
right ear.  The left ear could not be tested due to an 
inadequate seal.  Audiological test results revealed hearing 
normal through 1000 hertz sloping to a moderate to severe 
sensorineural hearing loss for the right.  The left ear 
revealed normal hearing through 1500 hertz sloping to a 
moderately severe to severe sensorineural hearing loss.  

The examiner noted the following after a review of the claims 
file:  One audiogram was found prior to service and three 
audiograms were examined following discharge from service in 
1973.  Comparing the audiograms of 1969 and 1974, the 
examiner determined that they were almost identical, proving 
that there was a pre-existing hearing loss upon entering 
service.  It also showed that the hearing loss did not 
increase in severity during military service.  

The examiner indicated that the veteran's current hearing 
loss was most likely due to the civilian jobs that the 
veteran had following the military, including sawmill work, 
bulldozer operations, truck driver, carpentry and railroad 
work.  

In this case, audiometric testing prior to service clearly 
establishes that the veteran had a pre-existing hearing loss.  
As such, the veteran is not entitled to the presumption of 
soundness with regard to defective hearing upon his entry 
into service.  

The Board notes, as the veteran's hearing disability is shown 
to have pre-existed service, that a determination must then 
be made as to whether the veteran's pre-existing hearing loss 
underwent an increase in severity during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (2001).   

In this case, the medical evidence, the Board finds, 
establishes that the veteran's hearing loss disability did 
not, in fact, undergo an increase in severity during service.  

The veteran was afforded an audiological examination in April 
2000 and the examiner was asked to opine as to the etiology 
of the veteran's current hearing loss.  The examiner noted 
that the veteran's one pre-service audiogram and post-service 
audiograms were almost identical, proving that the veteran 
had a pre-existing hearing loss.  

Furthermore, the examiner opined that the veteran's hearing 
loss was most likely due to post-service civilian jobs during 
which he was exposed to noise.  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing hearing loss by his 
active military service has not been established, and that 
the claim for service connection for hearing loss must be 
denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  


2.  Jungle Rot

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, findings or 
diagnosis of jungle rot of the feet.  

In fact, the record contains no post-service medical evidence 
of jungle rot of the feet or any other skin disorder of the 
feet.  

The issue was remanded in January 2000 to afford the veteran 
an opportunity to provide medical evidence of current 
disability.  

The veteran did not submit additional evidence to support his 
claim of service connection for jungle rot of the feet.  
Additional VA treatment records were obtained and they did 
not show any treatment for jungle rot of the feet.  

In this case, viewing the evidentiary record in this 
entirety, the Board finds no medical evidence to show that 
the veteran is suffering from current disability manifested 
jungle rot of the feet due to disease or injury in service.  

Under 38 U.S.C.A. § 1110 (West 1991), it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, service connection for the claimed jungle rot of 
the feet is not warranted.  


3.  Hepatitis

The veteran asserts, in essence, that he developed viral 
hepatitis as a result of exposure to herbicides in the 
Republic of Vietnam.  

It is pertinent to note in this regard that the veteran's 
service medical records are negative for any complaints, 
findings or diagnosis of viral hepatitis.  

The first post-service evidence of hepatitis is a March 1981 
private treatment record indicating a diagnosis of viral 
hepatitis, unknown organism.  The veteran was admitted with 
the presumptive diagnosis of viral hepatitis.  Hepatitis B 
surface antigen and monospot were negative.  It was felt that 
the veteran could possibly have hepatitis A or even still 
have an infectious mononucleosis hepatitis due to Epstein-
Barr virus or CMV.  

If a veteran was exposed to a herbicidal agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (2001) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provision of 38 C.F.R. § 3.307(d) 
(2001) is also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease, 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; acute and subacute peripheral neuropathy; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e) (2001).  The diseases listed at 38 C.F.R. § 3.309(e) 
(2001) shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii) (2001).

A veteran who served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  

As noted hereinabove, the veteran contends that his viral 
hepatitis, diagnosed in March 1981 is due to exposure to 
herbicides during service in the Republic of Vietnam.  

However, there is no medical evidence to show that the 
veteran currently has any of the specified diseases 
associated with exposure to Agent Orange, as delineated under 
38 C.F.R. § 3.309(e) (2001).  The Secretary of VA has 
formally announced that a presumption of service connection 
based on exposure to herbicides used in Vietnam is not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  61 Fed. Reg. 41442-41449 (August 
8, 1996).

Because hepatitis has not specifically been identified as a 
disease under 38 C.F.R. § 3.309(e) (2001), consideration on 
the basis of presumptive service connection is not warranted.  
Although the veteran served in the Republic of Vietnam during 
the Vietnam era, he does not have a disease listed at 38 
C.F.R. § 3.309(e) (2001) that can be presumed to have been 
exposed to a herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).  See also McCartt v. West, 12 Vet. 
App. 164 (1999) (both service in the Republic of Vietnam and 
the establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in- service presumption of exposure to 
herbicide agent).  

While the veteran's condition is not subject to presumptive 
service connection based on exposure to Agent Orange, a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  

Nonetheless, after a full review of the record, the Board 
concludes that service connection for hepatitis on a direct 
basis is not warranted.  The service medical records are 
negative for any report of complaint, treatment or diagnosis 
of hepatitis.  

The first indication of a diagnosis for hepatitis is in 1981, 
several years after discharge from active service.  Moreover, 
there is no medical evidence of record showing that the 
veteran currently suffers from hepatitis or current residuals 
therefrom.  

The issue was remanded in January 2000 to afford the veteran 
an additional opportunity to submit evidence in support of 
his claim of service connection for hepatitis.  

The veteran did not submit any additional evidence in this 
regard.  Additional, more recent, VA treatment records were 
obtained and associated with the claims file.  These records 
do not show a current diagnosis of hepatitis, or any 
treatment for residual disability due to hepatitis that had 
its clinical onset in service.  

In this case, viewing the evidentiary record in this 
entirety, the Board finds no medical evidence to show that 
the veteran is suffering form current hepatitis or residuals 
therefrom.  Under 38 U.S.C.A. § 1110 (West 1991), it is 
essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Accordingly, given the absence of competent evidence linking 
current disability to service, service connection for the 
hepatitis is not warranted.  




ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for jungle rot of the feet is denied.  

Service connection for hepatitis is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

